Citation Nr: 1424597	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-04 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

3.  Entitlement to service connection for a back disability, to include as secondary to a right knee disability.

4.  Entitlement to service connection for a right leg disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a hearing before the undersigned in August 2013.  The transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing in August 2013 the Veteran reported that he received treatment from the VA.  The Veteran indicated that he was being treated at the VA hospital for the prior two to three years and that he had knee replacement surgery.  Review of the claims file does not reveal any VA treatment records dated since June 2010.  As such, on remand, attempts must be made to obtain all VA treatment records regard the Veteran dated since June 2010.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).

Review of the claims file reveals a notation dated in December 2009 indicating that "HIMS NON-VA/OUTSIDE RECORDS" were scanned and visible in VISTA Imaging.  The claims file also reveals a notation dated in November 2009 indicating that there were scanned administrative notes visible in VISTA Imaging.  On remand, attempts must be made to obtain and associate with the claims file the notes scanned into VISTA Imaging.  

At a hearing in August 2013 the Veteran reported that he received treatment from Dr. M.H., a private physician.  Review of the claims file reveals that in April 2010 a request was made to Dr. M.H. for treatment records dated since April 2008.  Dr. M.H. responded in May 2010 that the Veteran was last seen in February 2008.  However, no treatment records regarding the Veteran have been obtained from Dr. M.H.  As such, on remand, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all records of the Veteran's treatment from Dr. M.H.  Id.

Service treatment records reveal an indication of a right knee disability and an indication that the Veteran's right knee disability preexisted active service.  The service treatment records do not reveal a service entrance examination report.  Review of the claims file reveals post service treatment indicating that the Veteran has been diagnosed with a right knee disability and the Veteran has testified that he did not have any knee problems prior to service.  It is unclear whether there is clear and unmistakable evidence that the Veteran's right knee disability preexisted service and was not aggravated by service.  Therefore, it is necessary to remand the claim for the Veteran to be afforded a VA medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Post service treatment records also reveal an indication of a diagnosis of a back disability as well as a left knee disability.  The Veteran has contended that he has back, left knee, and right leg disabilities due to his right knee disability.  On remand, an opinion must be obtained regarding the etiology of any back, left knee, and/or right leg disability found to be present.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran dated since June 2010.

2.  Attempt to obtain and associate with the claims file outside treatment notes and administrative notes identified in December 2009 and November 2009 VA treatment records.  

3.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from Dr. M.H.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  After completion of the foregoing, the Veteran must be obtained an appropriate VA medical examination regarding his claimed knee, back, and leg disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

Based on the examination and review of the record, the examiner should address the following: 

In regard to the Veteran's right knee disability:

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a right knee disability prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting right knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

In replying to (a) and (b), the examiner's responses must utilize the clear and unmistakable standard; that is, it must be undebatable. 

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's right knee disability had its onset in or is related to the Veteran's active service?

(d)  With regard to the reported back, left knee, and right leg disabilities, the examiner should specifically identify any pertinent disabilities and for each diagnosed disability, address the following:  

(i) Is it at least as likely as not (50 percent or higher degree of probability) that any current back, left knee or right leg disability was incurred in or aggravated by service?

(ii) Is it at least as likely as not (50 percent or higher degree of probability) that any current back, left knee or right leg disability was caused by a right knee disability?

(iii) Is it at least as likely as not that any current back, left knee or right leg disability was aggravated by a right knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Following the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

